DETAILED ACTION
Acknowledgements  
The Applicants amendment filed on November 2, 2020 are hereby acknowledged.  Claims 1-11 are pending and have been examined.   The present application is being examined under the pre-AIA  first to invent provisions. 

 Response to Arguments
The Applicant states that claim is characterized in that in the first authentication, it is determined whether the first authentication information and the hardware unique information received from the first terminal are registered in the user database and in the second authentication, it is determined whether the second authentication information received from the second terminal is registered in the user database resulting in the hardware unique information is checked in the first authentication, but is not checked in the second authentication:
 The Examiner responds that the claim recites “receive second authentication information from a second terminal”, a broadest reasonable interpretation of this feature would include both hardware identifiers and other software based information.  Therefore the Examiner submits that Takano’s disclosure of license data is used to authenticate the terminal is sufficient in terms of art to teach the claimed limitation of “perform second authentication for the second terminal utilizing the software in a state in which the first terminal has a license for utilizing the software by determining whether or not the second authentication information received from the second terminal is registered in the user database”.
Examiner further notes that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
See following rejection.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 4 and 7  recites the limitation " perform first authentication for the first terminal utilizing the software".  There is insufficient antecedent basis for this limitation in the claim.Claims 2-3, 5-6 and 8-11 are dependent upon claims 1, 4 and 7 and are rejected for at least the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-11  are rejected under 35 U.S.C. 103(a) as being unpatentable over Coley et al. (US Patent 5,790,664) in view of  Takano et al.  (US Patent Application Publication 2006/0282511) in view of Khanke et al.  (US Patent Application Publication 2012/0290975).

As per claims 1, 4 and 7 
Coley et al. teaches a license management apparatus (Figure 3) comprising:
a processor configured to: link hardware unique information of a first terminal (column 9, lines 4-8 [hardware identifier such as IP address etc .. ]) with predetermined authentication information [application name etc .. ], and (Figure 2, column 9, lines 1-21)
register them in a user database (Figure 3, element 304; column 9, lines 1-21[“determine whether corresponding license request is stored in the database” ]);
receive first authentication information and the hardware unique information of the first terminal from the first terminal; (column 8, lines 1-14, column 9, lines 1-10)
perform first authentication for the first terminal utilizing the software ( Column 9, lines 42-50) by determining whether or not the first authentication information and the hardware information received from the first terminal are linked with each other and registered in the user database; (Column 9, lines 10-12 [determines if linked information is stored in database] )
make the first terminal utilize the software after the first authentication is successful; (column 9, lines 44-45)

Coley et al.  does not specifically disclose, however  Takano et al. discloses receive second authentication information from a second terminal;
for the second terminal utilizing the software in a state in which the first terminal has a license for utilizing the software (Abstract, Figure 3,4,  paragraph 50-52, 54-55, claim 1) by determining whether or not the second authentication information received from the second terminal is registered in the user database; (  paragraph 52, 55 [“In contrast to this, when the acquired terminal identifier is conformed to one of the terminal identifiers of the terminal identifier list …” Examiner notes that the “terminal identifier list is construed as a “database]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Coley et al.’s liscensing system in view of Takano et al.  method in order to  prevent the unfair utilization of the digital content by flexibly limiting the terminal able to play the digital content. (Takano; paragraph 10)  
Coley et al. in view of Takano et al.   does not specifically disclose, however  Khanke  et al.  discloses  after the second authentication is successful, the second terminal utilize the software and prevent the first terminal from utilizing the software.   (Abstract, Figure 3, paragraph 28, claim 1 ).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine  Coley et al. teaching of a license system in combination with Takano et al. ’s method in view of Khanke  et al.  method in order to avoid paying a fee for duplicate features on devices . 
In regard to claims 4-10 Examiner notes that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2103 I C  “Claim scope 

As per claims 2, 5 and 8 
Coley et al. in view of  Takano et al. in view of Khanke et al. teaches the license management apparatus according to claim 1,
wherein the authentication information is assigned for each user. (Coley et al.; column 9, lines 1-21, column 18, lines 24-35 )

As per claims 3, 6 and 9 
Coley et al. in view of  Takano et al. in view of Khanke et al. teaches the license management apparatus according to claim 1,
wherein the processor is further configured to: receive software identification information and an arbitrary value from a terminal; generate an identifier on a basis of the software identification information and the arbitraryvalue; and utilize the generated identifier as the authentication information.  (Coley et al.; Figure 2, column 9, lines 1-21)

As per claim 10 
Coley et al. in view of  Takano et al. in view of Khanke et al.  teaches the license management apparatus according to claim 1,
    wherein the authentication information comprises a user identifier and a password. (Coley et al.;column 9, lines 1-21)


As per claim 11 
Coley et al. in view of  Takano et al. in view of Khanke et al.  teaches the license management apparatus according to claim 1,
wherein the processor is configured to perform the second authentication for the second terminal utilizing the software in the state in which the first terminal has the license for utilizing the software by determining whether or not the second authentication information received from the second terminal is registered in the user database without checking the hardware information received from the first terminal.  (Takano; Abstract, Figure 3,4,  paragraph 50-52, 54-55, claim 1)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.W/Examiner, Art Unit 3685     


/STEVEN S KIM/                Primary Examiner, Art Unit 3685